DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 52, line 18, “unsecured applications 248” should be -unsecured applications 246-.
In paragraph 144, line 7, “906” should be -905-.
In paragraph 156, line 4, “140” should be -1140-.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 246, 905.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 an d9 of U.S. Patent No. 11,328,077. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 1-5
Claims 1-2 and 9, ‘077 patent
1. A method comprising: accessing, by a client device, a first application of a plurality of applications hosted on one or more remote computing devices that are accessible to the client device;
1. A method of managing access to data in secured containers, the method comprising: providing, via an embedded browser of a client application on a client device, access to a first network application hosted on a server, the client application providing the client device with access to a plurality of network applications including the first network application;

detecting a command on the client device to store data accessed from the first network application via the embedded browser;
storing, by the client device in response to detecting a command from the first application to store data, the data in a container accessible by the client device; and
storing, responsive to detecting the command, the data in a secure container accessible by the embedded browser; and
determining, by the client device using one or more rules, access to the data stored in the container by a second application of the plurality of applications.
applying, in response to a request to access the stored data, a rule to manage access to the data stored in the secure container by a second network application of the plurality of network applications.
2. The method of claim 1, wherein a client application of the client device accesses the first application using an embedded browser.

3. The method of claim 1, wherein the container is a secure container that stores the data encrypted.
9. The method of claim 1, wherein storing the data in the secure container further comprises encrypting the data to be stored.
4. The method of claim 1, further comprising receiving, by the client device, a request by the second application to access the data.

5. The method of claim 1, further comprising determining, by the client device using the one or more rules, to restrict from the second application replication of the data stored in the container.
2. The method of claim 1, further comprising determining, in accordance to the application of the rule, whether to restrict a replication of the data stored in the secure container onto a second network application of the plurality of network applications.


Both the current claim 1 and claim 1 of the ‘077 patent disclose a method comprising: accessing, by a client device, a first application of a plurality of applications hosted on one or more remote computing devices that are accessible to the client device; storing, by the client device in response to detecting a command from the first application to store data, the data in a container accessible by the client device; and determining, by the client device using one or more rules, access to the data stored in the container by a second application of the plurality of applications.
Both the current claim 2 and claim 1 of the ‘077 patent disclose wherein a client application of the client device accesses the first application using an embedded browser.
Both the current claim 3 and claim 1 of the ‘077 patent disclose wherein the container is a secure container.
Both the current claim 3 and claim 9 of the ‘077 patent disclose wherein the secure container stores the data encrypted.
Both the current claim 4 and claim 1 of the ‘077 patent disclose receiving, by the client device, a request by the second application to access the data.
Both the current claim 5 and claim 2 of the ‘077 patent disclose determining, by the client device using the one or more rules, to restrict from the second application replication of the data stored in the container.
The main distinction between the two sets of claims is that while the current application deals with a more general “remote computing device”, the ‘077 patent specifically discloses the network applications as being hosted on a server. Based on the disclosure of the current specification, the “remote computing device” can include “remote desktops” (paragraph 95) as well as servers (as disclosed in paragraph 97).
Since in this particular respect, the combination of current claims 1-4 is more general than claims 1 and 9 of the ‘077 patent, it can be reasonably determined that the relevant current claims are anticipated by the relevant claims of the ‘077 patent. Therefore, current claims 1-4 are rejected for non-statutory double patenting on anticipatory grounds.
Current claim 5 is rejected on similar grounds to current claims 1-4, since it incorporates by reference its respective antecedent claim 1, and claim 2 of the ‘077 patent incorporates by reference its respective antecedent claim 1.

Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 19 of U.S. Patent No. 11,328,077. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 8-12, current application
Claims 11-12 and 19, ‘077 patent
8. A system comprising: a client device in communication with a plurality of applications hosted on one or more remote computing devices, the client device configured to: access a first application of the plurality of applications;
11. A system for managing access to data in secured containers, comprising: an embedded browser of a client application executable on one or more processors, wherein the client application is configured to provide the client device with access to a plurality of network applications via the embedded browser including a first network application hosted on a server; and

and an interprocess communication (IPC) manager interfacing with the client application, the IPC manager configured to: detect a command at the client device to store data accessed from the first network application via the embedded browser;
store, response to detecting a command from the first application to store data, the data in a container accessible by the client device; and
store, responsive to detecting the command, the data in a secure container accessible by the embedded browser; and
determine, using one or more rules, access to the data stored in the container by a second application of the plurality of applications.
apply, in response to a request to access the stored data, a rule to manage access to the data stored in the secure container by a second network application of the plurality of network applications.
9. The system of claim 8, wherein a client application of the client device accesses the first application using an embedded browser.

10. The system of claim 8, wherein the container is a secure container that stores the data encrypted.
19. The system of claim 11, wherein the IPC manager is further configured to encrypt the data to be stored on the secure container.
11. The system of claim 8, wherein the client device is further configured to receive a request by the second application to access the data.

12. The system of claim 8, wherein the client device is further configured to determine, using the one or more rules, to restrict from the second application replication of the data stored in the container.
12. The system of claim 11, wherein the IPC manager is further configured to determine, in accordance to the application of the rule, whether to restrict a replication of the data stored in the secure container onto a second network application of the plurality of network applications.


Both the current claim 8 and claim 11 of the ‘077 patent disclose a client device in communication with a plurality of applications hosted on one or more remote computing devices, the client device configured to: access a first application of the plurality of applications; store, response to detecting a command from the first application to store data, the data in a container accessible by the client device; and determine, using one or more rules, access to the data stored in the container by a second application of the plurality of applications.
Both the current claim 9 and claim 11 of the ‘077 patent disclose wherein a client application of the client device accesses the first application using an embedded browser.
Both the current claim 10 and claim 11 of the ‘077 patent disclose wherein the container is a secure container.
Both the current claim 10 and claim 19 of the ‘077 patent disclose wherein the secure container stores the data encrypted.
Both the current claim 11 and claim 11 of the ‘077 patent disclose receiving, by the client device, a request by the second application to access the data.
Both the current claim 12 and claim 12 of the ‘077 patent disclose determining, by the client device using the one or more rules, to restrict from the second application replication of the data stored in the container.
The main distinction between the two sets of claims is that while the current application deals with a more general “remote computing device”, the ‘077 patent specifically discloses the network applications as being hosted on a server. Based on the disclosure of the current specification, the “remote computing device” can include “remote desktops” (paragraph 95) as well as servers (as disclosed in paragraph 97).
Since in this particular respect, the combination of current claims 8-11 is more general than claims 11 and 19 of the ‘077 patent, it can be reasonably determined that the relevant current claims are anticipated by the relevant claims of the ‘077 patent. Therefore, current claims 8-11 are rejected for non-statutory double patenting on anticipatory grounds.
Current claim 12 is rejected on similar grounds to current claims 8-11, since it incorporates by reference its respective antecedent claim 8, and claim 12 of the ‘077 patent incorporates by reference its respective antecedent claim 11.

Allowable Subject Matter
Claims 1-20 appear to contain subject matter which could be considered to be allowable; however, claims 1-5 and 8-12 are rejected under non-statutory double patenting on anticipatory grounds. As such, claims 6-7 and 13-14 are objected to as being dependent upon the rejected antecedent claims 1 and 8.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest determining, by the client device using one or more rules, access to the data stored in the container by a second application of the plurality of applications.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitation with the remaining limitations of the claim.

Note that independent claims 8 and 15 contain subject matter similar to that of claim 1 as shown above; therefore, they are considered to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pavlov et al. (US 2017/0078449) discloses a remote application execution engine executing an application remotely from a first client device and a second client device to create a single instance of the application.
Fusenig et al. (US 2022/0053025, effective filing date 2018-09-18) discloses a configuration rule permitting data communication link of an application between a first computer network and a second computer network.
Park (US 8,621,483) appears to disclose providing data requested by an application based on receipt of a message generated by a first application programming interface that received a request for the data from a second API.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184